Citation Nr: 0021438	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  97-11 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
wrist disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
May 1974.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision from the New York, New 
York, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued a 10 percent evaluation for a right wrist 
disability.  

The June 1999 and April 2000 Board decisions remanded the 
case to schedule a travel board hearing for the veteran.  
This matter is now before the Board for appellate review.  


REMAND

The claim for an increased rating is well grounded because 
the veteran alleged that his right wrist disability had 
increased in severity.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A veteran's assertion that 
the disability has worsened serves to render the claim well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The record shows that the RO obtained service 
medical records, and the veteran testified in July 2000 that 
his right wrist had not been treated by a doctor since 
service.  The veteran last received a VA examination in 
November 1996.  He filed lay statements with the RO and 
provided sworn testimony at a July 2000 travel board hearing.  

In this case, the VA has a duty to assist the veteran in 
obtaining a new VA examination.  The November 1996 examination 
report was inadequate because it failed to provide a full 
description of the effects of the dominant, right wrist 
disability upon the veteran's ordinary activity, whether pain 
could significantly limit functional ability during flare-ups 
or when the right wrist is used repeatedly over a period of 
time, loss of range of motion portrayed in terms of the 
degrees of additional range of motion loss due to pain on use 
or during flare-ups, as well as many of the other matters 
listed below in Item 2.  If a diagnosis is not supported by 
the finding on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2 (1999).  At the July 2000 hearing, 
the veteran's representative also requested a new VA 
examination because the veteran alleged that his right wrist 
disability had worsened since the November 1996 VA 
examination.  To constitute a useful and pertinent rating 
tool, rating examinations must be sufficiently contemporaneous 
to allow adjudicators to make an informed decision regarding 
the veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).

This matter is remanded to the RO for further development as 
follows:  

1.  The veteran should be afforded a VA 
examination.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for the 
scheduled examination(s) without good 
cause could result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (1999).  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service right wrist conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the right wrist 
condition and etiological, anatomical, 
pathological, laboratory, and prognostic 
data required for the ordinary medical 
classification; b) a full description of 
the effects of the disability upon the 
veteran's ordinary activity; c) whether 
pain could significantly limit functional 
ability during flare-ups or when the 
right wrist is used repeatedly over a 
period of time; d) loss of range of 
motion portrayed in terms of the degrees 
of additional range of motion loss due to 
pain on use or during flare-ups; e) 
crepitation; f) less or more movement 
than normal; g) weakened movement; h) 
excess fatigability; i) incoordination 
and impaired ability to execute skilled 
movement smoothly; j) pain on movement; 
k) swelling, deformity, or atrophy of 
disuse; l) instability of station; m) 
disturbance of locomotion; and n) 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for a rating in 
excess of 10 percent for a right wrist 
disability based on the entire evidence 
of record.  All pertinent law, 
regulations, and Court decisions should 
be considered, including DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995) and 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
and 4.71a, Diagnostic Codes 5212, 5215, 
and 5308 (1999).  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted. No action 
is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




